 Case 4:20-cv-00817-SDJ Document 62 Filed 12/16/20 Page 1 of 6 PageID #: 576




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

WALMART INC.                             §
                                         §
v.                                       §   CIVIL NO. 4:20-CV-817-SDJ
                                         §
U.S. DEPARTMENT OF JUSTICE,              §
ET AL.                                   §

                                     ORDER
      Before the Court is Defendants’ Motion to Stay Partial Summary Judgment

Briefing, (Dkt. #44), filed by Defendants U.S. Department of Justice, Attorney

General William P. Barr, U.S. Drug Enforcement Administration, and Acting

Administrator Timothy J. Shea (collectively, “DOJ”). In the motion, DOJ requests

that briefing on Plaintiff Walmart, Inc.’s (“Walmart”) Motion for Partial Summary

Judgment, (Dkt. #21), be stayed pending resolution of DOJ’s Motion to Dismiss for

Lack of Jurisdiction, (Dkt. #43). Walmart responded in opposition, (Dkt. #46), DOJ

replied, (Dkt. #54), and Walmart filed a sur-reply, (Dkt. #57). For the reasons

provided below, the Court concludes that DOJ’s motion should be GRANTED.

      Walmart initiated this action for declaratory relief on October 22, 2020.

(Dkt. #1). Just over three weeks later, and prior to DOJ’s appearance in this case,

Walmart filed a motion for partial summary judgment. (Dkt. #21). Because DOJ had

not yet appeared, the Court stayed DOJ’s response deadline pending the issuance of

a briefing schedule following DOJ’s appearance in this case. (Dkt. #22). On December

4, 2020, DOJ appeared by filing a motion to dismiss, arguing that the Court lacks

subject-matter jurisdiction because, among other reasons, DOJ is entitled to


                                         1
 Case 4:20-cv-00817-SDJ Document 62 Filed 12/16/20 Page 2 of 6 PageID #: 577




sovereign immunity. (Dkt. #43). On the same day, DOJ filed its motion to stay

briefing on Walmart’s partial-summary-judgment motion pending resolution of DOJ’s

dismissal motion. (Dkt. #44).

      DOJ first contends that the Court should stay briefing on Walmart’s summary-

judgment motion because the Court should not consider the merits of the lawsuit

without first establishing that the Court has subject-matter jurisdiction. It is true

that the Court must resolve whether jurisdiction exists before deciding the merits of

a dispute. See, e.g., Stockman v. FEC, 138 F.3d 144, 151 (5th Cir. 1998) (quoting

Telecomms. Research & Action Ctr. v. FCC, 750 F.2d 70, 75 (D.C. Cir. 1984))

(“Jurisdiction is, of necessity, the first issue for an Article III court.” (internal

quotation marks omitted)); B., Inc. v. Miller Brewing Co., 663 F.2d 545, 548 (5th Cir.

1981) (“Where a federal court proceeds in a matter without first establishing that the

dispute is within the province of controversies assigned to it by the Constitution and

statute, . . . its decisions, opinions, and orders are of no effect.”). However, as Walmart

observes, it does not follow that the parties cannot brief the merits issues before

jurisdiction is determined. Indeed, courts often, and properly, order briefing on

jurisdiction and the merits to proceed on parallel tracks. See, e.g., Dunlap v. Denison

Indep. Sch. Dist., No. 4:09cv234, 2010 WL 3521750, at *6 (E.D. Tex. Sept. 7, 2010);

Zirpolo v. Williams, No. 19-cv-2024, 2020 WL 3104078, at *1 (D. Colo. June 11, 2020).

      More compelling is DOJ’s argument that summary-judgment briefing should

be stayed in order to spare DOJ the burdens of litigation in the event that its assertion




                                            2
 Case 4:20-cv-00817-SDJ Document 62 Filed 12/16/20 Page 3 of 6 PageID #: 578




of sovereign immunity is meritorious.1 In keeping with the purpose of sovereign

immunity, delaying briefing on the merits of the lawsuit preserves the benefit of

immunity in the event that DOJ is entitled to it. Sovereign immunity means immunity

not merely from liability but also “from the burdens of becoming involved in any part

of the litigation process, from pre-trial wrangling to trial itself.” United States v.

Moats, 961 F.2d 1198, 1203 (5th Cir. 1992) (emphasis added); accord Mitchell v.

Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985) (concluding that the

analogous defense of qualified immunity entitles defendants not just to protection

from “discovery” or “trial” but also from “the other burdens of litigation”); Freeman v.

United States, 556 F.3d 326, 342 (5th Cir. 2009) (“[I]mmunity is intended to shield the

defendant from the burdens of defending the suit . . . .”); O’Brien v. United States, No.

4:20-CV-477, Dkt. No. 35 at 2 (E.D. Tex. Nov. 12, 2020) (citing Boyd v. Biggers, 31 F.3d

279, 284 (5th Cir. 1994)) (“[S]overeign immunity is not merely a defense to liability

but renders the United States entirely immune from suit.”).

       Walmart distinguishes prior cases that have stayed litigation pending the

resolution of a threshold immunity question because those cases involved staying




   1  Walmart asserts that DOJ has waived the sovereign-immunity argument as grounds for
a stay because DOJ first raised the issue in its reply brief. (Dkt. #57 at 1). However, DOJ did
argue in its stay motion that “Defendants should not be required to brief the merits of this
litigation until jurisdiction is assured,” (Dkt. #44 at 2), and DOJ’s assertion of sovereign
immunity is at the core of its challenge to the Court’s jurisdiction, (Dkt. #43 at 9–14). To be
sure, DOJ’s reply brief presented more detailed and specific arguments on the issue of
sovereign immunity, but Walmart suffered no prejudice because the Court granted Walmart
leave to file a sur-reply. See Thompson v. Dall. City Att’y’s Off., 913 F.3d 464, 471 (5th Cir.
2019) (“A district court does not abuse its discretion when it considers an argument raised
for the first time in a reply brief so long as it gives the non-movant an adequate opportunity
to respond prior to a ruling.”).
                                              3
 Case 4:20-cv-00817-SDJ Document 62 Filed 12/16/20 Page 4 of 6 PageID #: 579




discovery and trial, which are more significant burdens than briefing a summary-

judgment motion. Importantly, however, the Court has found no precedent indicating

that immunity defenses protect only against the burdens of discovery and trial.2

Rather, the Court reads the Supreme Court’s and Fifth Circuit’s language to more

broadly forbid undue pretrial expenses of any kind when the specter of immunity is

raised. See, e.g., Mitchell, 472 U.S. at 526; Moats, 961 F.2d at 1203. Here, the specter

of immunity has been raised, and with it the attendant threat of burdensome pretrial

litigation on the potentially immune DOJ defendants. In the instant case, a ruling on

Walmart’s summary-judgment motion would resolve nearly all merits issues before

the Court without the need for discovery or trial. Given these stakes, as well as the

numerous and complex legal issues raised in Walmart’s motion, see (Dkt. #21), the

expense of briefing on the summary-judgment motion is certain to impose a

substantial burden on the parties in proportion to the whole of the case. Accordingly,

the Court finds good cause to grant the stay of briefing deadlines on Walmart’s

summary-judgment motion.

       Walmart provides the following two points of rebuttal. First, Walmart cites

efficiency, arguing that the Federal Rules of Civil Procedure contemplate speedy



   2  In Walmart’s sur-reply, Walmart cites four cases in which a district court allowed
briefing or oral argument to proceed simultaneously on both the merits and immunity.
(Dkt. #57 at 2) (citing Price v. Socialist People’s Libyan Arab Jamahiriya, 274 F.Supp.2d 20,
22 (D.D.C. 2003); Na Kia’i Kai v. Nakatani, 401 F.Supp.3d 1097, 1102 (D. Haw. 2019); Carter
v. Taylor, No. Civ. 07-4021, 2008 WL 4527763, at *1 (D. Minn. Aug. 18, 2008), report and
recommendation adopted, 2008 WL 4527762 (D. Minn. Sept. 30, 2008); Taylor v. Adm’r of
Small Bus. Admin., 722 F.2d 105, 107–108 (5th Cir. 1983)). However, whether to stay briefing
on the merits was not at issue in any of these cases. Instead, these cases merely allowed
proceedings on immunity and the merits to go forward on parallel tracks without discussion
of the considerations, if any, in making that determination.
                                             4
 Case 4:20-cv-00817-SDJ Document 62 Filed 12/16/20 Page 5 of 6 PageID #: 580




resolution of declaratory judgments. (Dkt. #46 at 3). However, the efficiency

argument cuts both ways because whether a stay makes these proceedings more or

less efficient depends on whether DOJ’s dismissal motion is successful. Further, the

potential harm in depriving DOJ of the principal benefit of sovereign immunity

outweighs the potential for a modest decline in efficiency.

      Second, Walmart asserts that “Walmart and its pharmacists need expeditious

resolution because they face conflicting, contradictory guidance about the scope and

substance of the legal duties governing their ongoing conduct.” (Dkt. #46 at 3).

However, while the Court is cognizant of Walmart’s significant interest in resolving

the merits of its case, the slight delay in reaching the merits is outweighed by the

potential harm of forcing the DOJ to litigate the merits of a lawsuit from which it

may be immune.

                                    *      *      *

      For the foregoing reasons, the Court concludes that DOJ’s Motion to Stay

Briefing should be GRANTED. It is therefore ORDERED that all briefing deadlines

on Walmart’s Motion for Partial Summary Judgment, (Dkt. #21), are hereby

STAYED pending resolution of DOJ’s Motion to Dismiss for Lack of Jurisdiction,

(Dkt. #43).

      It is further ORDERED that Walmart’s response to DOJ’s dismissal motion

is due no later than fourteen (14) days from the date of this Order and that DOJ’s

reply, if any, is due no later than seven (7) days after Walmart has filed its response.




                                           5
 Case 4:20-cv-00817-SDJ Document 62 Filed 12/16/20 Page 6 of 6 PageID #: 581




If the parties desire additional pages or additional briefing, they must seek leave of

the Court to do so.

         So ORDERED and SIGNED this 16th day of December, 2020.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE




                                          6
